Citation Nr: 1111176	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-01 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of surgery for chondromalacia and lateral meniscus tear of the left knee (left knee disability).

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a left foot injury with arthritis and residual exostoses status post arthrodesis (left foot disability).

3.  Entitlement to a compensable evaluation from September 9, 2001 to April 15, 2009 and to an evaluation in excess of 30 percent beginning April 16, 2009 for tinea versicolor.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1995.  

Based on a February 2008 Joint Motion for Partial Remand (Joint Motion) and a February 2008 Order of the United States Court of Appeals for Veterans Claims, the Board of Veterans' Appeals (Board), in May 2008, remanded the issues of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a left knee disability; entitlement to an evaluation in excess of 30 percent for left foot disability; and entitlement to a compensable evaluation for tinea versicolor to the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) for additional development, to include examination and evaluation of the Veteran's left foot disability.  A September 2009 rating decision granted a 30 percent rating for service-connected tinea versicolor, effective April 16, 2009.  The Veteran continued his appeal on this issue.  

In response to the Board remand, a VA evaluation of the left foot was conducted in April 2009.  Consequently, there has been substantial compliance with the May 2008 remand instructions with respect to the increased rating issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 
The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting in Waco, Texas in September 2006, and a transcript of the hearing is of record.

The Board notes that the Veteran was denied entitlement to service connection for a left knee disability by a rating decision in June 2000, at which time there was a diagnosis of degenerative arthritis of the left knee, which he did not appeal and is final.  U.S.C.A. § 7105 (West 2002 and Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  He now seeks service connection for the residuals of a September 2009 surgery to correct left knee chondromalacia patella and tear of the lateral meniscus.  

During the pendency of this appeal, in Boggs v. Peake, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered."  520 F.3d 1330, 1336 (2008) (citing Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996)).  Since the claim of entitlement to service connection for residuals of surgery for chondromalacia and lateral meniscus tear of the left knee was not previously adjudicated, there is no need to address whether or not new and material evidence has been received.  Id.

Additional private evidence was added to the claims files in February 2011, which is after the most recent supplemental statement of the case, along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for left knee disability and entitlement to a compensable evaluation from September 9, 2001 to April 15, 2009 and to an evaluation in excess of 30 percent beginning April 16, 2009 for tinea versicolor are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an evaluation in excess of 30 percent for service-connected left foot disability; and he has otherwise been assisted in the development of his claim.

2.  The medical evidence does not show loss of use of the left foot.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected left foot disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in October 2002, prior to adjudication, informing him of the requirements to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letter. 
The Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination relevant to the increased rating claim on appeal was conducted in April 2009.

The Board concludes that all available evidence that is pertinent to the claim has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his September 2006 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the September 2006 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).


Analysis of the Claim

The Veteran was granted service connection for left foot disability by rating decision in December 1995 and was assigned a 10 percent rating effective July 1, 1995.  A January 2003 rating decision granted a 20 percent rating for left foot disability effective September 9, 2002; a January 2007 rating decision granted a 30 percent rating for the left foot disability effective September 9, 2002.

The Veteran contends that he has constant pain and loss of motion and flexibility in the left foot and that the disability is more severe than currently evaluated.  Because the left disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claims, the claim for an evaluation in excess of 30 percent for left foot disability, to include a separate rating for left ankle disability, will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Diagnostic Code 5010 states that arthritis due to trauma, which is established by X-ray findings, is to be rated as degenerative arthritis, which is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable Diagnostic Code for degenerative arthritis, refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Although there is not a specific code addressing limitation of motion of the feet, Diagnostic Code 5284 relates to foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  If moderately severe, a 20 percent disability rating is appropriate.  If the foot injury is severe, a maximum 30 percent disability rating is warranted.  A 40 percent rating is assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

The Veteran complained on VA evaluation of the feet in November 2002 of pain and swelling; he said that he could not jog or march.  Physical examination revealed a normal gait.  The impressions were history of three surgical procedures of the left foot, fusion of the first metatarsal and tarsal joint, decreased range of motion of the ankle, and chronic pain in of the foot.

On VA evaluation in February 2005, which included review of the claims file, the Veteran complained of foot pain over the surgical scars, which sometimes made it difficult for him to stand or walk.  He said that his left foot would occasionally lock up.  The foot bothered him in his occupation as an ROTC instructor.  The Veteran walked with a normal gait.  There was no loss to pinprick sensation.  Motion of the left ankle caused pain.  There was no weakness, fatigue, or incoordination.  The pertinent diagnosis was status post three surgical procedures of the left foot with fusion of the first metatarsal joint with decreased range of motion with chronic pains with walking or standing for prolonged periods of time.

The Veteran testified at a personal hearing in September 2006 that he had continuous pain and loss of flexibility and strength in the left foot.

According to the February 2008 Joint Motion, the Board was to consider whether a separate compensable evaluation was warranted for left ankle disability as related to the Veteran's service-connected left foot disability.

A VA left foot and ankle examination, which included review of the claims files, was conducted in April 2009.  The Veteran complained of pain and swelling of the left foot, without weakness, fatigability, or flare ups.  He said that he had missed two days of work because of his foot pain.  His activities of daily living were unaffected.  Physical examination revealed a normal gait.  There was slight edema of the foot but no ulcerations, callosities, instability or abnormal wear pattern of the left shoe.  The Veteran's left foot scars did not cause any functional limitation.  There was limitation of motion of the left ankle with mild swelling laterally over the malleolus.  There was no weakness, fatigue, incoordination, or lack of endurance of the left ankle.  X-rays revealed fusion of the first tarsal metatarsal joint with two bone screws and a small plantar calcaneal spur; there was no evidence of fracture, dislocation, or arthritis.  The diagnoses were left first tarsometatarsal arthrodesis with metatarsal pain and limited motion of the left ankle.  

The examiner found no anatomic or physiological reason why the Veteran's left foot disability would affect his left ankle, which was borne out by a review of the orthopedic literature.

The Veteran is currently assigned the maximum 30 percent rating for severe injury of the foot under Diagnostic Code 5284.  To warrant a rating in excess of 30 percent for left foot disability, there would need to be loss of use of the foot.  While the Veteran has a disability of the left foot that limits his functional capacity, as evidenced by the current assigned rating, the medical evidence does not show symptomatology indicative of loss of use of the foot.  When examined in February 2005, there was no weakness, fatigue, or incoordination; on evaluation in April 2009, the Veteran said that his activities of daily living were unaffected.  In fact, he said that he had only missed two days of work due to his left foot disability.  Consequently, a schedular rating in excess of 30 percent for left foot disability is not warranted.

A separate compensable evaluation for left ankle disability is also denied.  It was concluded on VA evaluation in April 2009, after examination of the Veteran and review of the claims files and medical literature, that the Veteran's service-connected left foot disability did not cause any left ankle disability.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Veteran does not have any of the foot disabilities listed in the rating schedule. Moreover, a rating in excess of 30 percent is not provided for unilateral disability of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2010).

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the medical evidence does not show left foot symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, would warrant a higher evaluation during the appeal period for limitation of motion.  In fact, the Veteran's current 30 percent rating is the maximum rating provided for injury of the foot.  Where, as in this case, a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his foot symptoms, which include pain and difficulty walking.  While his complaints are competent evidence, they have been considered in evaluating the foot disability at issue; however, VA evaluation have not shown the severity required for a higher rating, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's left foot disability causes "marked" interference with employment.  In fact, it was reported in April 2009 that the Veteran had a normal gait without instability or an abnormal wear pattern of the left shoe.  There is also no evidence of frequent periods of hospitalization due to either knee disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the left foot disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 30 percent for service-connected left ankle disability is denied.


REMAND

The issue of entitlement to a compensable evaluation from September 9, 2001 to April 15, 2009 and to an evaluation in excess of 30 percent beginning April 16, 2009 for tinea versicolor was remanded by the Board to the RO in May 2008 for examination and an opinion in which the examiner was to ascertain the severity and active duration of tinea versicolor, to specifically include the flare-ups that occurred in September 2001 and October 2007.  

Although a skin examination was conducted in April 2009, this evaluation does not include a comment on the active duration of the skin disability that affected the Veteran in September 2001 and October 2007.  

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's April 2008 remand.  Id.  

With respect to the claim for service connection for a left knee disability, there is no nexus opinion on file on whether the Veteran's chondromalacia and meniscus tear are due to service or to service-connected disability.  Due to the decision in Boggs, as above, an opinion is now necessary.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the nature or etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for left knee disability and tinea versicolor since October 2009, which is the date of the most recent treatment reports on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for the review of the Veteran's claims file by the VA examiner who evaluated him in April 2009 for tinea versicolor to obtain an opinion on the active extent and duration of the Veteran's tinea versicolor.  If this health care provider is not available, the review will be conducted by another appropriate health care provider.  The claims folder should be made available and reviewed by the health care provider.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files, the reviewer must provide an opinion on the active duration and extent of the Veteran's tinea versicolor or other active skin condition, to specifically include information on the flare-ups that occurred in September 2001 and October 2007.  This information must also include the percentage of the entire body and percentage of exposed areas affected during these prior flare-ups.

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

e. If the reviewer concludes that additional examination is necessary to provide the above opinion, an examination will be conducted.  

f. If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions should be set forth in a legible report.  A rationale must be offered for all conclusions.

3.  The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of the Veteran's chondromalacia and meniscal tear of the left knee.  The claims folder should be made available and reviewed by the health care provider.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran's current left knee disability is causally related to service or to service-connected disability.    

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination(s), documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  After the above has been completed, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for a compensable evaluation from September 9, 2001 to April 15, 2009 and an evaluation in excess of 30 percent beginning April 16, 2009 for tinea versicolor and will adjudicate the claim for service connection for a left knee disability.  If either of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


